COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Forouzan Goodarzi v. Robert D. Clements Jr. and Associates

Appellate case number:    01-16-00867-CV

Trial court case number: 83321CV

Trial court:              412th Judicial District Court of Brazoria County

       Appellee filed a motion to dismiss this appeal on the basis that appellant has failed to (1)
pay the appellate filing fee, (2) file a docketing statement, and (3) make arrangements for the
payment of the reporter’s record. Our review of the record indicates that the appellant filing fee
has been paid, a complete clerk’s record has been filed, and the court reporter has indicated that
payment arrangements have been made for the reporter’s record. Accordingly, the motion to
dismiss is denied.
       It is so ORDERED.

Judge’s signature: _/s/ Jane Bland
                       Acting individually


Date: March 9, 2017